OPINION OP THE COURT. ROBERTS, J.  1 The only question involved in this ease is the construction' of Section 26, Chapter 63 of the Laws of 1909, which reads as follows: “No public officer shall be summoned as a garnishee in his official capacity nor shall any person be charged as garnishee on account of current wages due from him to a 'defendant in his- employ unless such debt was incurred for the necessities of life, provided such defendant is the head of a family and a resident of this Territory,' and provided further that the wages earned by the defendant do not exceeds fifty dollars per month, and in case such wages exceed fifty dollars per month then the excess only may'’ be garnisheed.” Appellee bases his right to recover upon this section; his contention'being that, by its provisions, the current wages of a debtor may be garnisheed for necessaries of life, and if his wages exceed the sum of $50. per month, then the excess may be garnisheed for any debt. The Supreme Court of the United States, in the case of U. S. v. Goldenberg, 168 U. S. 195, lays down the rule for construing statutes as follows: “The primary and general rule of statutory construction is that the intent of the law maker is to be found in the language that he has used. He j,s presumed to know the meaning of words-and the rules of grammar. The courts have no function of legislation, and simply seek to ascertain the will of the legislator. 'It is true there are cases in which the letter of the statute is not deemed controlling, but the cases are- few and exceptional, and only arise where there are cogent reasons for believing that the letter does not fully and accurately disclose the intent. No mere omission, no mere failure to provide for contingencies, which it may seem wise to have specifically provided for, justify any judicial additions to the language of the statute.” The section of the statute, under consideration, says when a garnishee may be required to pay into court, wages of a defendant, in his hands. Stripped of surplusage, the first part of the section says, That he shall not.be charged as garnishee on account of current wages due from him to a defendant in his employ unless-such debt was incurred for the necessities of life.’ Can we place any construction upon this -language, other than that current wages can not be garnisheed for any debt, unless such debt was incurred for the “necessities of life?” It is not within the province of the court to legislate. Where there is no ambiguity or uncertainty in the words used by the legislature and the meaning and intent is clearly manifest, it is the duty of the court to give effect to the legislative will. Two provisos are added to the words of the statute above quoted. The first proviso makes it necessary that a defendant, before' being entitled to the exemption of current wages for any debt, must be a resident of the Territory of New Mexico and the head of a family. If he does not fall within these terms, he is not entitled to claim current wages exempt for any indebtedness. If he is the head of a family and a resident of the Territory, then his wages may be garnisheed for the necessities of life. The second proviso permits him to claim, as exempt from garnishment for debts contracted for the necessities of life, current wages, to the amount of $50.00 per month. Any excess over that amount may be subjected to garnishment. By his answer the appellant Colbert showed that the debt upon which the judgment was based, was not contracted for the necessities of life; that he was a resident of New Mexico and the head of a ■family and that the money sought to be garnisheed was current wages. This presented a complete defense to the garnishment proceedings and the court erred in rendering judgment for the appellee upon the pleadings. The judgment of the lower court is reversed.